Citation Nr: 1231568	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  07-37 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, in which the RO denied the Veteran's claim for service connection for hearing loss.  The Board denied the Veteran's appeal relative to this service connection claim in a July 2010 decision.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 memorandum decision, the Court vacated the Board's decision and remanded the claim for re-adjudication.  The basis for the remand included VA's failure to ensure that the VA examination provided in relation to the Veteran's service connection claim was adequate. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in December 2009. A transcript of the hearing has been associated with the Veteran's claims file.


REMAND

Consistent with the Court's order, further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for hearing loss. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Moreover, the absence of evidence of hearing loss in service is not a bar to an award of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability. 

Here, the Veteran contends that his hearing loss began during his period of active service.  First, the Board notes that VA audiology examination conducted in November 2004 shows a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran served on active duty from February 1969 to February 1970.  His DD Form 214 indicates that his military occupational specialty was as a light weapons infantryman.  The Veteran has further submitted pictures of himself holding various weapons, including a shoulder-fired weapon, and has stated on multiple occasions that he was exposed to noise during service from firearms, tanks, and helicopters.  Based on this evidence, the Board concedes the Veteran's exposure to acoustic trauma while on active duty. 

Relevant medical evidence consists of the Veteran's service treatment records as well as records of his post-service treatment at the VA Tennessee Valley Healthcare System and report of VA audiological examination conducted in November 2004.  Review of the Veteran's service treatment records reflects that in February 1968, at his entry onto active duty, audiological testing revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
5 (15)
10 (15)
LEFT
0 (15)
0 (10)
5 (15)
10 (20)
25 (30)

(NOTE: Prior to November 1967, and in some instances thereafter, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  In this case, the report of examination in February 1968 specifically noted that ASA standards were used.) 

At the time of his separation from active duty, the Veteran's January 1970 report of medical examination (measured in ISO units) revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
---
15
LEFT
10
5
10
---
15

The Veteran did not complain of and was not treated for any problems with his hearing while in service. 

Post-service medical records reflect that the Veteran has received ongoing treatment from the VA Tennessee Valley Healthcare System for complaints relating to his ears and hearing.  The record reflects that he was first seen in July 2003 for complaints of decreased hearing and ringing in his ears.  At an audiology appointment in October 2004, the Veteran complained of a history of bilateral hearing loss and tinnitus and mentioned that he had been exposed to noise in service.  The Veteran was diagnosed with bilateral hearing loss and was provided hearing aids, although no indication was made as to the etiology of the disability. 

The record also contains the report from a November 2004 VA audiological examination.  That report reflects that the VA audiologist reviewed the Veteran's claims file and conducted audiometric testing, which revealed bilateral hearing loss under 38 C.F.R § 3.385.  The examiner noted the Veteran's contention that he had been exposed to noise from gunfire and aircraft during service and had a "gradual onset" of hearing loss that began during his active service.  The examiner diagnosed the Veteran with sensorineural hearing loss bilaterally.  Acknowledging the Veteran's reported exposure to noise while in service, the examiner nevertheless concluded that it was not at least as likely as not that his current hearing loss resulted from the acoustic trauma he suffered in service.  She based her opinion on the Veteran's normal audiogram results at the time of his separation from service, noting that although his current hearing loss was "possibly consistent with noise exposure," the fact that his hearing was normal at the time he left service made it "unlikely" that any in-service acoustic trauma was the cause of his current hearing loss. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing in December 2009.  At that hearing, the Veteran stated that he was exposed to acoustic trauma in service in the form of shoulder-fired weapons, as well as from gun and mortar fire and aircraft engines.  After separation from service, the Veteran stated that he worked in factory maintenance, a job which he said did not often expose him to loud noise and for which he used hearing protection.  He stated further that he was told that he had "moderate hearing loss" when he first began working following his separation from active duty, although records of any such examination are unavailable.  The Veteran also testified that his wife first noticed that he was having trouble hearing when he returned from active duty.  

The Board further notes that the Veteran has stated in multiple submissions to VA that he suffered acoustic trauma while in service and this his current hearing loss was caused by this in-service noise exposure.  His wife submitted a statement to that effect in December 2009, in which she stated that she and the Veteran both first noticed that he had trouble hearing in 1970, soon after his return from active duty.

The chronicity provisions of 38 C.F.R. § 3.303(b) (2011) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  In that connection, the Board notes that the Veteran has contended on multiple occasions, including at his December 2009 hearing, that he first experienced hearing loss while on active duty that has worsened in the years since service.  The Board notes that while the Veteran is competent to report symptoms observable to a layperson, such as pain or ringing in the ears, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Here, the Board notes that the VA examiner specifically questioned the Veteran at the November 2004 examination about his in-service and post-service exposure to acoustic trauma.  Noting that the Veteran's hearing was found to be normal at separation, the examiner found it less likely than not that his current hearing loss is etiologically linked to his in-service noise exposure.  The Board further notes that VA has conceded the Veteran's exposure to in-service acoustic trauma, which was, as noted above, specifically discussed at the Veteran's 2004 VA examination.

Nevertheless, the Court has indicated that the November 2004 VA examination was inadequate because, as established in Hensley, 5 Vet. App. at 159, the examiner's reliance on the Veteran's normal separation audiogram "does not necessarily extinguish the possibility of delayed onset or detection" of hearing loss.  In particular, the Court noted that the examiner failed to provide any alternate etiology for the Veteran's current hearing loss.  To comply with the Court's directive, the Board finds that remand is required to provide the Veteran another VA examination that specifically addresses, among other issues, the medical probabilities that the Veteran's hearing loss is related to his in-service exposure to noise, particularly given his lack of post-service noise exposure and his contentions that he has had problems with hearing since his time on active duty.  In particular, the examiner must offer a thoroughly explained etiology of the Veteran's current hearing loss if he or she finds that it is not related to in-service events.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) must review the claims file and ensure that all notification (in particular, correspondence specifically addressing the VCAA notice and duty-to-assist provisions) and development procedures per the statutory provisions at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 are met.  This includes requesting that the Veteran provide sufficient information, and if necessary authorization, to enable the AOJ to obtain any additional pertinent evidence not currently of record pertaining to the claim on appeal. 

2.  After the AOJ has completed the above-requested development, the Veteran must be scheduled for a VA audiological examination and advised that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions, to include particularly his statements that he first began experiencing hearing problems during active military service. 

The examiner must conduct an audiological examination of the Veteran and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's currently diagnosed hearing loss is related to his period of military service, and particularly to his conceded in-service exposure to acoustic trauma.  The reviewer must specifically address the Veteran's statements relating his hearing loss to the in-service acoustic trauma, as well as his claims that he first experienced hearing loss during active duty.  If the examiner finds that it is less likely than not that the Veteran's current hearing loss is etiologically linked to service, he or she must discuss whether there is an alternate explanation for the onset of hearing loss.  In so opining, the examiner must explain the effect of the separation audiogram on the opinion and explain why it may be used to arrive at such a conclusion.  

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  If the examiner concludes that hearing loss did not begin during military service, or is not related to military service, an explanation should be provided for why the Veteran's statements regarding onset in service and continuity of symptoms thereafter are inaccurate.  Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinion(s). 

3.  The AOJ must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

Thereafter, the case should be returned to the Board for further appellate review, if in order.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

